DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-3, 5, 7, 9-14, 16, and 17 were amended, claims 4 and 15 were canceled, and claim 20 was newly added in the response filed on 11/18/2022.  Claims 6-13 and 19 stand withdrawn.  Claims 1-3, 5, 14, 16, 17, and 20 are currently pending and under examination.  
Response to Amendments/Arguments filed on 11/18/2022
	The Applicant’s arguments regarding the objection to Figure 1 are persuasive.  See p. 8-10 of the response and p. 2-3 of the OA dated 5/20/2022. Therefore, the objection is withdrawn.  Also see the amended specification filed 11/18/2022, which further clarifies the description.
	The amendments to claims 1-5, 15, and 16 are sufficient to cure the informalities previously contained therein.  Therefore, the objections to said claims are withdrawn.  See p. 3-4 of the OA and p. 10-11 of the response.
	The amendments to the claims were persuasive to overcome the 35 USC 112(b) rejections of claims 1, 3-5, 14, 15, and 17 (see p. 4-8 of the OA).  Therefore, the rejections are withdrawn.  Also see p. 11 of the response.
The terminal disclaimer filed on 11/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11332437 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the non-statutory double patenting rejection of claims 1-5 and 4-17 as being unpatentable over claims 1-14 of US 11332437 (‘437) in view of Meessen is withdrawn.  See p. 8-12 of the OA dated 5/20/2022 and p. 11-12 of the response.
Claim 15 was canceled, therefore the 35 USC 103 rejection of claims 1-5 and 14-17 as being unpatentable over US 2017/0312717 (‘717, referred to as “Scotto” by the Applicant) in view of Meessen is withdrawn.  See p. 15-20 of the OA.  All of the claims, except for claim 15, were rejected under 35 USC 102(a)(1) as being anticipated by ‘717.  Therefore, the 35 USC 103 rejection of ‘717 in view of Meessen was only required because of the limitations of dependent claim 15.  As claim 15 is canceled, the rejection is no longer necessary.
The Applicant’s arguments regarding the 35 USC 102(a)(1) rejection of claims 1-5, 14, 16, and 17 as being anticipated by US 2017/0312717 (‘717, referred to as “Scotto” by the Applicant) (see p. 12-15 of the OA dated 5/20/2022) have been fully considered but they are not persuasive.  The Applicant argues the following (p. 12-13 of the response): 

    PNG
    media_image1.png
    221
    1020
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    217
    1002
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    258
    1023
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    187
    706
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    300
    1009
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    147
    1034
    media_image6.png
    Greyscale

	An Examiner annotated version of Figure 4 of ‘717 is shown below to facilitate the discussion of the Applicant’s arguments: 

    PNG
    media_image7.png
    675
    964
    media_image7.png
    Greyscale
 .
	Regarding the Applicant’s argument that the first evaporation section (1), [0058] of ‘717 recites “said section 1 may comprise a single stage or two stages”.  Independent claims 1 and 2 recite “obtaining said urea melt by evaporating water from an aqueous urea solution in a first stage evaporation section, so as to form a first water vapour and a concentrated urea solution; further evaporating water from said concentrated urea solution in at least one second stage evaporation section so as to form a second water vapour and the urea melt”.  Page 9, lines 4-12 of the specification as filed recite the following: 

    PNG
    media_image8.png
    311
    866
    media_image8.png
    Greyscale
Therefore, either interpretation of first evaporation section (1) of ‘717 anticipates the claimed process.  An evaporator is not equivalent to an evaporation section/stage as evidenced by the Applicant’s specification.  Accordingly, the one or two stage evaporation section (1) of ‘717 anticipates the claimed “first stage evaporation section” because one or both evaporators associated with first evaporation section (1) are upstream of the second stage evaporation section to which the utilized scrubbing liquid is sent to.  Furthermore, the Applicant defines the second stage evaporation section as the evaporator to which the ammonium salt solution is sent, and any evaporators downstream thereof.  Therefore, based on the Applicant’s definition, the second evaporation section (4) of fig. 4. of ‘717 is a reasonable interpretation of the claimed “second stage evaporation section”.
In response to the Applicant’s arguments regarding the claimed “concentrated urea solution” vs. urea melt streams (9, 9a, and 9b) of ‘717, these arguments have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the concentration of the concentrated urea solution, the concentration of the urea melt, and the relative amount of the concentrated urea solution fed to the second stage evaporation section) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, even if the concentration of the claimed “concentrated urea solution” were recited in the claim, p. 8, lines 24-27 of the specification as filed teach that the concentrated urea solution is 90-98 wt%.  This overlaps with the urea melt concentration taught by ‘717 for streams (9, 9a, and 9b) of 95-99.9 wt%.  See MPEP 2144.05.  ‘717 further teaches that after treatment in the second evaporation section (4), that the urea melt (14) has a water concentration of less than 0.5 wt%.  See [0024 and 0064].
Further regarding the arguments of ‘717 only teaching a minor portion of melt (9b) being sent to the second evaporation section (4), the use of the open-ended term “comprising” when defining the processes of claims 1 and 2 indicates that other unrecited steps and/or limitations may be included, such as feeding a portion of the concentrated urea solution directly to the finishing section and/or including a fresh water feed.  See MPEP 2112.03(I). ‘717 additionally teaches in [0060] that another purpose of the fresh water stream (17) is to remove dust from the off-gas.
Regarding the alleged benefits of the claimed process (wherein [0076-0078] are interpreted to refer to the PGPUB of the instant app. no, US 2022/0089527), Table 1 only teaches a comparison between the inventive processes and one wherein there is no dust or acid scrubbing.  The process of Fig. 4 of ‘717 teaches an acid/dust scrubbing step.  Therefore, the data presented in the specification is not persuasive to overcome the rejection and the rejection is maintained.
Claim Objections
Claim 1 is objected to because it should explicitly recite that the urea melt is converted into solid urea products and the ammonia-containing off-gas as an active product step.  Lines 1-4 of claim 1 limit the structure of the apparatus used to prepare the off-gas (finishing section of a urea plant wherein the finishing section produces solid urea products and an ammonia containing off-gas from the conversion of a urea melt) and is interpreted to be a required claim limitation.  See MPEP 2111.02.  Lines 4-8 of the claim then recite active process steps for preparing the urea melt from an aqueous urea solution, and then lines 8-12 recite the off-gas treatment steps.  Lines 8 also refers to the preparation of “the urea melt”, which claims antecedent basis to the urea melt used to prepare the solid urea products in lines 1-4.  The claim does not explicitly recite the step for actually converting the urea melt into the solid urea products and an ammonia-containing off-gas.  However, based on the interpretation above, it must be a necessary part of the process.  Therefore, it should be recited.
However, even if the Applicant does not amend claim 1 as directed, based on the above interpretation, the scope of claim 1 now appears to be identical to that of claim 2.  The only difference between the two claims is that claim 2 explicitly recites the “converting step” in lines 5-7.  However, for the reasons recited above, claim 1 also appears to necessarily require the active converting step.  Therefore, Applicant is advised that should claim 1 be found allowable, claim 2 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  The same issue would then also apply to claims 3 and 14 and to claims 5 and 16.
Claim Suggestions
In claims 3 and 14, the Examiner suggests replacing the phrase “second stage condensation section” in line 2 with –condensation section— or by amending the claim to recite that --the second stage evaporation section further comprises a second stage evaporation section which condenses the second water vapour to produce a condensate and sending the condensate to the scrubbing system—or something similar. Though the limitation is interpreted only as a label (as it condenses the “second” water vapour produced from the “second stage” evaporation section”), the use of “second” as an adjective could potentially also mean that there is necessarily a “first” condensation section.  Therefore, amending the claim as suggested would enhance the clarity of the claim.
Modified Claim Rejections - 35 USC § 102-Necessitated by Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  See p. 12-15 of the OA dated 5/20/2022.  Claim 4 was canceled, therefore, the rejection was modified to address the amendment and to remove any references to a 35 USC 112(b) rejection section.

Claim(s) 1-3, 5, 14, 16, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0312717 (‘717, published on 11/2/2017, of record in the PTO-892 dated 3/25/2022).
 ‘717 is directed toward a urea finishing process with acid scrubbing.  See whole document.  Regarding claims 1 and 2, see fig. 4 and [0057-0073].  ‘717 teaches a process for the production of a solid urea product comprising: 
producing an aqueous urea solution (7);
evaporating the water from the aqueous solution in a first stage evaporation and condensation section (1) so as to form a concentrated urea solution (9);
splitting the concentrated urea solution (9) into a stream (9a), which is fed directly to a granulation unit (2), and a stream (9b), which is fed to a second concentration unit (second evaporator, 4) to produce a more concentrated urea melt (14) by further evaporation of water;
 	subjecting the urea melt to finishing in a finishing section, comprising seeding section (6) and granulation section (2), to produce solid urea granules (10) and an ammonia-containing off-gas (12);
subjecting the off-gas to contact with an acidic scrubbing liquid (18, shown as sulfuric acid) in a scrubber (13) so as to provide a scrubbed off-gas (19) and a utilized scrubbing liquid comprising an ammonium salt (13), specifically ammonium sulfate if sulfuric acid is the scrubbing liquid; and
sending the utilized scrubbing liquid to the second stage evaporation section (4) wherein it is subjected to evaporation of water (15) together with the concentrated urea solution (9b).  Also see MPEP 2131.02.  
Regarding claims 3 and 14, figure 4 of ‘717 further teaches that the water vapor obtained from the second evaporation section (15) is condensed in a second stage condensation section (5) to produce a vapor condensate (aqueous stream) (16) which is recycled back to the scrubber (3) of the finishing section.  See [0064-0065] and fig. 4. Also see MPEP 2131.02.
Regarding claims 5, 16, and 17, fig. 4 of ‘717 further teaches that the conversion of the urea melt into the solid urea product comprises subjecting the urea melt (14) to a seeding (6) and fluid-bed granulation (2) step to produce solid granules.  See [0059 and 0071-0073].  See MPEP 2131.02.  
New Claim Rejections - 35 USC § 103-Necessitated by Amendment
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 14, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0312717 (‘717, published on 11/2/2017, of record in the PTO-892 dated 3/25/2022) in view of Meessen (“Urea” Ullmann’s Encyclopedia of Industrial Chemistry, 2010, p. 1-39, of record in the IDS filed on 7/22/2021, see NPL 6). 
Applicant Claims

    PNG
    media_image9.png
    525
    1009
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    485
    1007
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    79
    1004
    media_image11.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
‘717 is directed toward a urea finishing process with acid scrubbing.  See whole document.  Regarding claims 1 and 2, see fig. 4 and [0057-0073].  ‘717 teaches a process for the production of a solid urea product comprising: 
producing an aqueous urea solution (7);
evaporating the water from the aqueous solution in a first stage evaporation and condensation section (1) so as to form a concentrated urea solution (9);
splitting the concentrated urea solution (9) into a stream (9a), which is fed directly to a granulation unit (2), and a stream (9b), which is fed to a second concentration unit (second evaporator, 4) to produce a more concentrated urea melt (14) by further evaporation of water;
 	subjecting the urea melt to finishing in a finishing section, comprising seeding section (6) and granulation section (2), to produce solid urea granules (10) and an ammonia-containing off-gas (12);
subjecting the off-gas to contact with an acidic scrubbing liquid (18, shown as sulfuric acid) in a scrubber (13) so as to provide a scrubbed off-gas (19) and a utilized scrubbing liquid comprising an ammonium salt (13), specifically ammonium sulfate if sulfuric acid is the scrubbing liquid; and
sending the utilized scrubbing liquid to the second stage evaporation section (4) wherein it is subjected to evaporation of water (15) together with the concentrated urea solution (9b).  Also see MPEP 2131.02.  
Regarding claims 3 and 14, figure 4 of ‘717 further teaches that the water vapor obtained from the second evaporation section (15) is condensed in a second stage condensation section (5) to produce a vapor condensate (aqueous stream) (16) which is recycled back to the scrubber (3) of the finishing section.  See [0064-0065] and fig. 4. Also see MPEP 2131.02.
Regarding claims 5, 16, and 17, fig. 4 of ‘717 further teaches that the conversion of the urea melt into the solid urea product comprises subjecting the urea melt (14) to a seeding (6) and fluid-bed granulation (2) step to produce solid granules.  See [0059 and 0071-0073].  See MPEP 2131.02.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	Regarding claim 20, ‘717 does not explicitly teach that the conversion of the urea melt into the solid urea products is by prilling in Figure 4.  However, ‘717 teaches that seeding unit (6) is preferably a prilling tower.  See [0012, 0016-0017, 0025-0028, 0043-0052, and 0067].
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to arrive at the claimed process based on the teachings of ‘717 with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to include a prilling tower in the finishing process of ‘717 because ‘717 explicitly suggests as much.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622